Exhibit 10.2

 

 

AMENDED AND RESTATED
BUSINESS FINANCING AGREEMENT

 

Borrower:

GIGA-TRONICS INCORPORATED

MICROSOURCE, INC.

5990 Gleason Drive

Dublin, CA 94568

Lender:

Western Alliance Bank, an Arizona corporation

55 Almaden Boulevard, Suite 100

San Jose, CA 95113

       

 

This AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT, dated as of March __,
2019 (the “Closing Date”), is made and entered into by and among WESTERN
ALLIANCE BANK, AN ARIZONA CORPORATION (“Lender”), GIGA-TRONICS INCORPORATED, a
California corporation (“Giga-tronics”), and MICROSOURCE, INC., a California
corporation (“Microsource” and together with Giga-tronics, individually and
collectively, jointly and severally, “Borrower”), on the following terms and
conditions:

 

RECITALS

 

 

A.

Lender and Borrower have entered into that certain Business Financing Agreement
dated as of May 6, 2015 (as amended, the “Prior Agreement”).

 

 

B.

Borrower has requested, and Lender has agreed, to amend and restate the Prior
Agreement in its entirety. Lender and Borrower hereby agree that the Prior
Agreement is amended and restated in its entirety as follows:

 

1.

FINANCED RECEIVABLES.

 

 

1.1

Funding Requests. Borrower may request that Lender finance Receivables by
delivering to Lender a Funding Request for the Receivables for which a request
for financing is made. Lender shall be entitled to rely on all the information
provided by Borrower to Lender on or with the Funding Request. Lender may honor
Funding Requests, instructions or repayments given by an Authorized Person. On
the Closing Date, Borrower shall deliver to Lender a Funding Request for
Receivables in an amount sufficient to repay all outstanding Obligations under
the Prior Agreement.

 

 

1.2

Acceptance of Receivables. Upon acceptance by Lender of any Receivable described
in a Funding Request, Lender shall make an Advance to Borrower in an amount up
to the Advance Rate multiplied by the Receivable Amount of such Receivable. Upon
Lender’s acceptance of the Receivable and payment to Borrower of the Advance,
the Receivable shall become a “Financed Receivable.” It shall be a condition to
each Advance that (a) all of the representations and warranties set forth in
Section 5 are true and correct on the date of such Advance as though made at and
as of each such date and (b) no Default has occurred and is continuing, or would
result from such Advance. Lender has no obligation to finance any Receivable and
may exercise its sole discretion in determining whether any Receivable is an
Eligible Receivable before financing such Receivable. In no event shall Lender
be obligated to make any Advance that results in an Overadvance or while any
Overadvance is outstanding.

 

 

1.3

Rights in Respect of Financed Receivables. Effective upon Lender’s payment of an
Advance, Lender shall have the exclusive right to receive all Collections on the
Financed Receivable. Lender shall have, with respect to any goods related to the
Financed Receivable, all the rights and remedies of an unpaid seller under the
UCC and other applicable law, including the rights of replevin, claim and
delivery, reclamation and stoppage in transit.

 

 

1.4

Reserve. The Reserve is a book balance maintained on the records of Lender and
shall not be a segregated fund and is not the property of Borrower.

 

 

1.5

Due Diligence. Lender may audit Borrower’s Receivables and any and all records
pertaining to the Collateral, at Lender’s sole discretion and at Borrower’s
expense. Lender may at any time and from time to time contact Account Debtors
and other Persons obligated or knowledgeable in respect of Receivables to
confirm the Receivable Amount of such Receivables, to determine whether
Receivables constitute Eligible Receivables, and for any other purpose in
connection with this Agreement. If any of the Collateral or Borrower’s books or
records pertaining to the Collateral are in the possession of a third party,
Borrower authorizes that third party to permit Lender or its agents to have
access to perform inspections or audits thereof and to respond to Lender’s
requests for information concerning such Collateral and records.

 

 

1.6

Notification and Verification. Lender may, at its sole discretion from time to
time, (i) verify invoices and (ii) notify Account Debtors of Lender’s security
interest in the Receivables.

 

1

--------------------------------------------------------------------------------

 

 

2.

COLLECTIONS, CHARGES AND REMITTANCES.

 

 

2.1

Collections. Subject to Lender's timely receipt of accurate application
instructions from Borrower with respect to the source and application of
Collections, Lender will apply the Collections with respect to Financed
Receivables deposited into the Collection Account to the outstanding Account
Balance, within three (3) business days of the date received. If no Default has
occurred and is continuing at such time, Lender shall credit the Refundable
Reserve with the amount of Collections it receives with respect to Receivables
other than Financed Receivables; provided that upon the occurrence and during
the continuance of any Default, Lender may apply all Collections to the
Obligations in such order and manner as Lender may determine. Lender has no duty
to do any act other than to turnover such amounts as required above. If an item
of Collections is not honored or Lender does not receive good funds for any
reason, any amount previously transferred to Borrower's Account or applied to
the Account Balance shall be reversed as of the date transferred or applied, as
applicable, and, if applied to the Account Balance, the Finance Charges will
accrue as if the Collections had not been so applied. Lender shall have, with
respect to any goods related to the Receivables, all the rights and remedies of
an unpaid seller under the UCC and other applicable law, including the rights of
replevin, claim and delivery, reclamation and stoppage in transit.

 

 

2.2

Financed Receivables Activity Report. Within fifteen (15) days after the end of
each Monthly Period, Lender shall send to Borrower a report covering the
transactions for that Monthly Period, including the amount of all Financed
Receivables, all Collections, Adjustments, Finance Charges, and other fees and
charges. The accounting shall be deemed correct and conclusive unless Borrower
makes written objection to Lender within thirty (30) days after Lender sends the
accounting to Borrower.

 

 

2.3

Reconciliations. Unless a Default has occurred and is continuing, Lender shall
refund to Borrower after each Month End, the Refundable Reserve, if positive,
calculated for such Month End, subject to Lender’s rights under Section 3.3 and
Lender’s rights of offset and recoupment. If the Refundable Reserve is negative,
Borrower shall immediately pay such amount in the same manner as set forth in
Section 3.3 for Overadvances.

 

 

2.4

Adjustments. In the event of a breach of Sections 5 or 6, or in the event any
Adjustment or dispute is asserted by any Account Debtor, Borrower shall promptly
advise Lender and shall, subject to Lender’s approval, resolve such disputes and
advise Lender of any Adjustments; provided that in no case will the aggregate
Adjustments made with respect to any Financed Receivable exceed two percent (2%)
of its original Receivable Amount unless Borrower has obtained the prior written
consent of Lender. Unless the Advance for the disputed Financed Receivable is
repaid in full, Lender shall have the right, at any time, to take possession of
any rejected, returned, or recovered personal property. If such possession is
not taken by Lender, Borrower is to resell it for Lender’s account at Borrower’s
expense with the proceeds made payable to Lender. While Borrower retains
possession of any returned goods, Borrower shall segregate said goods and mark
them as property of Lender.

 

 

2.5

Remittances; Lockbox Account Collection Services. Lender shall have the
exclusive right to receive all Collections on all Receivables. Borrower shall
immediately notify, transfer and deliver to Lender all Collections Borrower
receives for deposit into the Collection Account. Borrower has entered into a
collection services agreement acceptable to Lender (the "Lockbox Agreement")
pursuant to which all Collections received in the Lockbox shall be deposited
into the Collection Account. Borrower shall use the Lockbox address as the remit
to and payment address for all of Borrower's Collections from Account Debtors,
and Borrower shall instruct all Account Debtors to make payments either directly
to the Lockbox for deposit by Lender directly to the Collection Account, or
instruct them to deliver such payments to Lender by wire transfer, ACH, or other
means as Lender may direct for deposit to the Lockbox or Collection Account. It
will be considered an immediate Event of Default if this does not occur or the
Lockbox is not operational as of the Closing Date.

 

3.

RECOURSE AND OVERADVANCES.

 

 

3.1

Recourse. Advances and the other Obligations shall be with full recourse against
Borrower. If any Advance is not repaid in full within ninety (90) days from the
earlier of (a) invoice date, or (b) the date on which such Advance is made,
Borrower shall immediately pay the outstanding amount thereof to Lender.

 

 

3.2

Overadvances. Upon any occurrence of an Overadvance, Borrower shall immediately
pay down the Advances so that, after giving effect to such payments, no
Overadvance exists.

 

 

3.3

Borrower’s Payment. When any Overadvance or other amount owing to Lender becomes
due, Lender shall inform Borrower of the manner of payment which may be any one
or more of the following in Lender’s sole discretion: (a) in cash immediately
upon demand therefore; (b) by delivery of substitute invoices and a Funding
Request acceptable to Lender which shall thereupon become Financed Receivables;
(c) by deduction from or offset against the Refundable Reserve that would
otherwise be due and payable to Borrower; (d) by deduction from or offset
against the amount that otherwise would be forwarded to Borrower in respect of
any further Advances that may be made by Lender; or (e) by any combination of
the foregoing as Lender may from time to time choose.

 

4.

FEES AND FINANCE CHARGES.

 

 

4.1

Finance Charges. Lender may, but is not required to, deduct the amount of
accrued Finance Charges from Collections received by Lender. On each Month End
Borrower shall pay to Lender any accrued and unpaid Finance Charges as of such
Month End. Lender may deduct the accrued Finance Charges in calculating the
Refundable Reserve.

 

2

--------------------------------------------------------------------------------

 

 

 

4.2

Fees.

 

 

(a)

Facility Fee. Borrower shall pay the Facility Fee to Lender in two installments
as follows: (i) fifty percent (50%) of the Facility Fee shall be due on the
Closing Date and (ii) fifty percent (50%) of the Facility Fee shall be due on
the date six (6) months after the Closing Date (the “Sixth Month Anniversary”).
The Facility Fee shall be due annually thereafter with fifty percent (50%) due
on each anniversary of the Closing Date and fifty percent (50%) due on each
anniversary of the Sixth Month Anniversary.

 

 

(b)

Recovery Fee. If Borrower fails to remit any Collections to Lender as provided
in Section 2.5, Borrower shall in each case pay to Lender the Recovery Fee for
such Collections.

 

5.

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants:

 

 

5.1

With respect to each Financed Receivable:

 

 

(a)

It is the owner with legal right to sell, transfer and assign it;

 

 

(b)

The correct Receivable Amount is on the Funding Request and is not disputed;

 

 

(c)

Such Financed Receivable is an Eligible Receivable;

 

 

(d)

Lender has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral; and

 

 

(e)

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Lender contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statement contained
in the certificates or statement not misleading.

 

 

5.2

Borrower is duly existing and in good standing in its jurisdiction of formation
and qualified and licensed to do business in, and in good standing in, any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified.

 

 

5.3

The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with Borrower’s organizational documents, nor
constitute an Event of Default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound.

 

 

5.4

Borrower has good title to the Collateral and all inventory is in all material
respects of good and marketable quality, free from material defects.

 

 

5.5

Borrower’s name, form of organization, chief executive office, and the place
where the records concerning all Financed Receivables and Collateral are kept is
set forth at the beginning of this Agreement, Borrower is located at its address
for notices set forth in this Agreement.

 

 

5.6

If Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.

 

6.

MISCELLANEOUS PROVISIONS. Borrower will:

 

 

6.1

Maintain its corporate existence and good standing in its jurisdictions of
incorporation and maintain its qualification to do business in each jurisdiction
necessary to Borrower’s business or operations, and not merge or consolidate
with or into any other business organization, or acquire all or substantially
all of the capital stock or property of a third party, unless (i) any such
acquired entity becomes a "borrower" under this Agreement and (ii) Lender has
previously consented to the applicable transaction in writing.

 

 

6.2

Give Lender at least thirty (30) days prior written notice of changes to its
name, organization, chief executive office or location of records.

 

 

6.3

Pay all its taxes including gross payroll, withholding and sales taxes when due
and will deliver satisfactory evidence of payment to Lender if requested.

 

3

--------------------------------------------------------------------------------

 

 

 

6.4

Maintain:

 

 

(a)

insurance satisfactory to Lender as to amount, nature and carrier covering
property damage (including loss of use and occupancy) to any of Borrower's
properties, business interruption insurance, public liability insurance
including coverage for contractual liability, product liability and workers'
compensation, and any other insurance which is usual for Borrower's business.
Each such policy shall provide for at least thirty (30) days prior notice to
Lender of any cancellation thereof.

 

 

(b)

all risk property damage insurance policies (including without limitation
windstorm coverage, and hurricane coverage as applicable) covering the tangible
property comprising the collateral. Each insurance policy must be for the full
market value of the collateral and include a market value endorsement in an
amount acceptable to Lender. The insurance must be issued by an insurance
company acceptable to Lender and must include a lender's loss payable
endorsement in favor of Lender in a form acceptable to Lender and Lender shall
be named as an additional insured with respect to public liability insurance
including coverage for contractual liability, product liability and workers’
compensation.

 

 

 

Upon the request of Lender, Borrower shall deliver to Lender a copy of each
insurance policy, or, if permitted by Lender, a certificate of insurance listing
all insurance in force.

 

 

6.5

If requested, provide to Lender a written report within ten (10) days, if
payment of any Financed Receivable does not occur by its due date and include
the reasons for the delay.

 

 

6.6

If applicable, give Lender copies of all Forms 10-K, 10-Q and 8-K (or
equivalents) concurrent with the date of filing with the Securities and Exchange
Commission.

 

 

6.7

Execute any further instruments and take further action as Lender requests to
perfect or continue Lender’s security interest in the Collateral or to affect
the purposes of this Agreement.

 

 

6.8

Provide Lender with a Compliance Certificate no later than thirty (30) days
after the end of each month.

 

 

6.9

Immediately notify, transfer and deliver to Lender all Collections Borrower
receives.

 

 

6.10

Not create, incur, assume, or be liable for any indebtedness, other than
Permitted Indebtedness.

 

 

6.11

Immediately notify Lender if Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business or the value of any Financed Receivable.

 

 

6.12

Provide to Lender no later than thirty (30) days after the end of each month the
following with respect to Borrower’s financial condition and results of
operations for such month and the period then ending: balance sheet, income
statement, statement of cash flows, accounts receivable and payable agings by
invoice date, and such other matters as Lender may request.

 

 

6.13

Provide to Lender no later than forty-five (45) days after the beginning of each
fiscal year of Borrower, annual board-approved financial projections and
operating budgets specifying the assumptions used in creating the projections
and budgets. Annual board-approved projections and operating budgets shall be in
a form acceptable to Lender.

 

 

6.14

Provide to Lender within one hundred twenty (120) days of the fiscal year end,
the annual financial statements of Borrower, certified and dated by an
authorized financial officer. These financial statements must be audited (with
an opinion satisfactory to Lender) by a Certified Public Accountant acceptable
to Lender. The statements shall be prepared on a consolidated basis.

 

 

6.15

Provide to Lender, promptly, upon sending or receipt, copies of any management
letters and correspondence relating to management letters, sent or received by
Borrower to or from Borrower’s auditor. If no management letter is prepared,
Borrower shall, upon Lender’s request, obtain a letter from such auditor stating
that no deficiencies were noted that would otherwise be addressed in a
management letter.

 

 

6.16

Maintain all of its depository, operating and investment accounts with Lender
and, without limiting the foregoing, in the case of any deposit or investment
accounts not maintained with Lender, grant to Lender a first priority perfected
security interest in and “control” (within the meaning of Section 9104 of the
UCC) of such deposit account pursuant to documentation acceptable to Lender.

 

4

--------------------------------------------------------------------------------

 

 

 

6.17

Provide to Lender promptly upon the execution hereof, and as a condition to the
effectiveness of this Agreement, the following documents which shall be in form
satisfactory to Lender: (i) an amendment to and reaffirmation of the
subordination agreement dated April 27, 2017, by Partners for Growth V, L.P. in
favor of Lender, and (ii) Corporate Resolutions to Borrow, duly executed by each
Borrower.

 

 

6.18

Promptly provide to Lender such additional information and documents regarding
the finances, properties, business or books and records of Borrower or any
guarantor or any other obligor as Lender may request.

 

 

6.19

Not make or contract to make, without Lender’s prior written consent, capital
expenditures, including leasehold improvements, in any fiscal year in excess of
$100,000 or incur liability for rentals of property (including both real and
personal property) in an amount which, together with capital expenditures, shall
in any fiscal year exceed such sum.

 

7.

SECURITY INTEREST. To secure the prompt payment and performance to Lender of all
of the Obligations, Borrower hereby grants to Lender a continuing security
interest in the Collateral. Borrower is not authorized to sell, assign, transfer
or otherwise convey any Collateral without Lender’s prior written consent,
except for the sale of finished inventory in Borrower’s usual course of
business. Borrower agrees to sign any instruments and documents requested by
Lender to evidence, perfect, or protect the interests of Lender in the
Collateral. Borrower agrees to deliver to Lender the originals of all
instruments, chattel paper and documents evidencing or related to Financed
Receivables and Collateral. Borrower shall not grant or permit any lien or
security in the Collateral or any interest therein other than Permitted Liens.

 

8.

POWER OF ATTORNEY. Borrower irrevocably appoints Lender and its successors as
true and lawful attorney in fact, and authorizes Lender (a) to, whether or not
there has been an Event of Default, (i) demand, collect, receive, sue, and give
releases to any Account Debtor for the monies due or which may become due upon
or with respect to the Receivables and to compromise, prosecute, or defend any
action, claim, case or proceeding relating to the Receivables, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
Lender’s name or Borrower’s name, as Lender may choose; (ii) prepare, file and
sign Borrower’s name on any notice, claim, assignment, demand, draft, or notice
of or satisfaction of lien or mechanics’ lien or similar document; (iii) notify
all Account Debtors with respect to the Receivables to pay Lender directly; (iv)
receive and open all mail addressed to Borrower for the purpose of collecting
the Receivables; (v) endorse Borrower’s name on any checks or other forms of
payment on the Receivables; (vi) execute on behalf of Borrower any and all
instruments, documents, financing statements and the like to perfect Lender’s
interests in the Receivables and Collateral; (vii) debit any Borrower’s deposit
accounts maintained with Lender for any and all Obligations due under this
Agreement; and (viii) do all acts and things necessary or expedient, in
furtherance of any such purposes, and (b) to, upon the occurrence and during the
continuance of an Event of Default, sell, assign, transfer, pledge, compromise,
or discharge the whole or any part of the Receivables. Upon the occurrence and
continuation of an Event of Default, all of the power of attorney rights granted
by Borrower to Lender hereunder shall be applicable with respect to all
Receivables and all Collateral.

 

9.

DEFAULT AND REMEDIES.

 

 

9.1

Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.

 

 

(a)

Failure to Pay. Borrower fails to make a payment when due under this Agreement.

 

 

(b)

Lien Priority. Lender fails to have an enforceable first lien (except for any
prior liens to which Lender has consented in writing) on or security interest in
the Collateral.

 

 

(c)

False Information. Borrower (or any guarantor) has given Lender any materially
false or misleading information or representations or has failed to disclose any
material fact relating to the subject matter of this Agreement.

 

 

(d)

Death. Borrower or any guarantor dies or becomes legally incompetent, or if
Borrower is a partnership, any general partner dies or becomes legally
incompetent.

 

 

(e)

Bankruptcy. Borrower (or any guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against Borrower (or any guarantor) or Borrower (or
any guarantor) makes a general assignment for the benefit of creditors.

 

 

(f)

Receivers. A receiver or similar official is appointed for a substantial portion
of Borrower’s (or any guarantor’s) business, or the business is terminated.

 

 

(g)

Judgments. Any judgments or arbitration awards are entered against Borrower (or
any guarantor), or Borrower (or any guarantor) enters into any settlement
agreements with respect to any litigation or arbitration and the aggregate
amount of all such judgments, awards, and agreements exceeds $250,000.

 

5

--------------------------------------------------------------------------------

 

 

 

(h)

Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in Borrower’s (or any guarantor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit.

 

 

(i)

Cross-default. Any default occurs under any agreement in connection with any
credit Borrower (or any guarantor) or any of Borrower’s Affiliates has obtained
from anyone else or which Borrower (or any guarantor) or any of Borrower’s
Affiliates has guaranteed (other than trade amounts payable incurred in the
ordinary course of business and not more than sixty (60) days past due).

 

 

(j)

Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect.

 

 

(k)

Other Agreements. Borrower (or any guarantor) or any of Borrower’s Affiliates
fails to meet the conditions of, or fails to perform any obligation under any
other agreement Borrower (or any guarantor) or any of Borrower’s Affiliates has
with Lender or any Affiliate of Lender.

 

 

(l)

Change of Control. The holders of the capital ownership of Borrower as of the
Closing Date cease to own and control, directly and indirectly, at least 51% of
the capital ownership in the case of Giga-tronics, or at least 90% of the
capital ownership in the case of Microsource.

 

 

(m)

Delisting. The shares of common stock of Giga-tronics are delisted from the
OTCQB or other OTC markets because of failure to comply with continued listing
standards thereof or due to a voluntary delisting which results in such shares
not being listed on any other nationally recognized stock exchange in the United
States having listing standards at least as restrictive as the OTCQB or other
OTC markets.

 

 

(n)

Other Breach Under Agreement. Borrower fails to meet the conditions of, or fails
to perform any obligation under, any term of this Agreement not specifically
referred to above.

 

 

9.2

Remedies. Upon the occurrence of an Event of Default, (1) without implying any
obligation to do so, Lender may cease making Advances or extending any other
financial accommodations to Borrower; (2) all or a portion of the Obligations
shall be, at the option of and upon demand by Lender, or with respect to an
Event of Default described in Section 9.1(e), automatically and without notice
or demand, due and payable in full; and (3) Lender shall have and may exercise
all the rights and remedies under this Agreement and under applicable law,
including the rights and remedies of a secured party under the UCC, all the
power of attorney rights described in Section 8 with respect to all Collateral,
and the right to collect, dispose of, sell, lease, use, and realize upon all
Financed Receivables and all Collateral in any commercially reasonable manner.

 

10.

ACCRUAL OF INTEREST. All interest and finance charges hereunder calculated at an
annual rate shall be based on a year of three hundred sixty (360) days, which
results in a higher effective rate of interest than if a year of 365 or 366 days
were used. Lender may charge interest, finance charges and fees based upon the
projected amounts thereof as of the due dates therefor, and adjust subsequent
charges to account for the actual accrued amounts. If any amount due under
Section 4.2, amounts due under Section 11, and any other Obligations not
otherwise bearing interest hereunder is not paid when due, such amount shall
bear interest at a per annum rate equal to the Finance Charge Percentage until
the earlier of (i) payment in good funds or (ii) entry of a trial judgment
thereof, at which time the principal amount of any money judgment remaining
unsatisfied shall accrue interest at the highest rate allowed by applicable law.

 

11.

FEES, COSTS AND EXPENSES; INDEMNIFICATION. Borrower will pay to Lender upon
demand all fees, costs and expenses (including fees of attorneys and
professionals and their costs and expenses) that Lender incurs or may from time
to time impose in connection with any of the following: (a) preparing,
negotiating, administering, and enforcing this Agreement or any other agreement
executed in connection herewith, including any amendments, waivers or consents
in connection with any of the foregoing, (b) any litigation or dispute (whether
instituted by Lender, Borrower or any other Person) in any way relating to the
Financed Receivables, the Collateral, this Agreement or any other agreement
executed in connection herewith or therewith, (c) enforcing any rights against
Borrower or any guarantor, or any Account Debtor, (d) protecting or enforcing
its interest in the Financed Receivables or the Collateral, (e) collecting the
Financed Receivables and the Obligations, or (f) the representation of Lender in
connection with any bankruptcy case or insolvency proceeding involving Borrower,
any Financed Receivable, the Collateral, any Account Debtor, or any guarantor.
Borrower shall indemnify and hold Lender harmless from and against any and all
claims, actions, damages, costs, expenses, and liabilities of any nature
whatsoever arising in connection with any of the foregoing.

 

6

--------------------------------------------------------------------------------

 

 

12.

INTEGRATION, SEVERABILITY WAIVER, AND CHOICE OF LAW FORUM AND VENUE.

 

 

12.1

This Agreement and any related security or other agreements required by this
Agreement, collectively: (a) represent the sum of the understandings and
agreements between Lender and Borrower concerning this credit; (b) replace any
prior oral or written agreements between Lender and Borrower concerning this
credit; and (c) are intended by Lender and Borrower as the final, complete and
exclusive statement of the terms agreed to by them. In the event of any conflict
between this Agreement and any other agreements required by this Agreement, this
Agreement will prevail. If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of this Agreement shall remain in full force and effect.
Lender retains all of its rights, even if it makes an Advance after a default.
If Lender waives a default, it may enforce a later default. Any consent or
waiver under, or amendment of, this Agreement must be in writing, and no such
consent, waiver, or amendment shall imply any obligation by Lender to make any
subsequent consent, waiver, or amendment.

 

 

12.2

THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA. THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA, OR, AT THE SOLE OPTION
OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS JURISDICTION OVER THE SUBJECT MATTER AND PARTIES IN
CONTROVERSY. EACH PARTY HERETO WAIVES ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION AND STIPULATES THAT THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY
SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR ANY OTHER RELATED DOCUMENTS. SERVICE OF PROCESS SUFFICIENT FOR
PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS SPECIFIED FOR
NOTICES PURSUANT TO SECTION 13.

 

13.

NOTICES; TELEPHONIC AND TELEFAX AUTHORIZATIONS. All notices shall be given to
Lender and Borrower at the addresses or faxes (or e-mail, if applicable) set
forth on the signature page of this agreement and shall be deemed to have been
delivered and received: (a) if mailed, three (3) calendar days after deposited
in the United States mail, first class, postage pre-paid, (b) one (1) calendar
day after deposit with an overnight mail or messenger service; or (c) on the
same date of confirmed transmission if sent by hand delivery, telecopy, telefax
or telex. Lender may honor telephone, fax, e-mail or telefax instructions for
Advances or repayments given, or purported to be given, by any one of the
Authorized Persons. Borrower will indemnify and hold Lender harmless from all
liability, loss, and costs in connection with any act resulting from telephone
or telefax instructions Lender reasonably believes are made by any Authorized
Person. This paragraph will survive this Agreement’s termination, and will
benefit Lender and its officers, employees, and agents.

 

14.

DEFINITIONS AND CONSTRUCTION.

 

 

14.1

Definitions. In this Agreement:

 

 

“Account Balance” means at any time the aggregate of the Receivable Amounts of
all Financed Receivables at such time, as reflected on the records maintained by
Lender.

 

 

“Account Debtor” has the meaning in the UCC and includes any Person liable on
any Receivable, including without limitation, any guarantor of any Receivable
and any issuer of a letter of credit or banker’s acceptance assuring payment
thereof.

 

 

“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Financed
Receivable.

 

 

“Advance” means as to any Receivable, the advance made by Lender to Borrower in
respect of such Receivable pursuant to Section 1.2.

 

 

“Advance Rate” means eighty-five percent (85%) or such greater or lesser
percentage as Lender may from time to time establish in its sole discretion upon
notice to Borrower.

 

 

"Affiliate" means, as to any Person, any other Person directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
such Person.

 

 

“Agreement” means this Amended and Restated Business Financing Agreement.

 

 

“Authorized Person” means any one of the individuals authorized to sign on
behalf of Borrower.

 

 

“Borrower’s Account” means Borrower’s general operating account maintained with
Lender, into which all Advances will be deposited unless otherwise instructed by
Borrower in writing.

 

7

--------------------------------------------------------------------------------

 

 

 

“Cash Reserve” means for any Financed Receivable which has been paid in full
during a Monthly Period, the amount by which the amount(s) paid on such Financed
Receivable exceeds the Advance made on such Financed Receivable.

 

 

“Collateral” means all of Borrower’s rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
but not limited to the following (collectively, the “Collateral”): (a) all
accounts (including health care insurance receivables), chattel paper (including
tangible and electronic chattel paper), inventory (including all goods held for
sale or lease or to be furnished under a contract for service, and including
returns and repossessions), equipment (including all accessions and additions
thereto), instruments (including promissory notes), investment property
(including securities and securities entitlements), documents (including
negotiable documents), deposit accounts, letter of credit rights, money, any
commercial tort claim of Borrower which is now or hereafter identified by
Borrower or Lender, general intangibles (including payment intangibles,
intellectual property and software), goods (including fixtures) and all of
Borrower’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records; and (b) any and all
cash proceeds and/or noncash proceeds thereof, including without limitation,
insurance proceeds, and all supporting obligations and the security therefore or
for any right to payment.

 

 

“Collection Account” means the deposit account maintained with Lender which,
pursuant to the Lockbox Agreement, all Collections received in the Lockbox are
to be deposited, and as to which Borrower has no right to withdraw funds.

 

 

“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.

 

 

“Compliance Certificate” means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
as of the date such certificate is delivered.

 

 

“Credit Limit” means $2,500,000, which is intended to be the maximum amount of
Advances at any time outstanding.

 

 

“Default” means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.

 

 

“Eligible Receivable” means a Receivable that satisfies all of the following:

 

 

(a)

The Receivable has been created by Borrower in the ordinary course of Borrower’s
business and without any obligation on the part of Borrower to render any
further performance.

 

 

(b)

There are no conditions which must be satisfied before Borrower is entitled to
receive payment of the Receivable, and the Receivable does not arise from COD
sales, consignments or guaranteed sales or other terms by reason of which the
payment by the Account Debtor may be conditional.

 

 

(c)

The Account Debtor upon the Receivable does not claim any defense to payment of
the Receivable, whether well founded or otherwise.

 

 

(d)

The Receivable is not the obligation of an Account Debtor who has asserted or
may be reasonably expected to assert any counterclaims or offsets against
Borrower (including offsets for any “contra accounts” owed by Borrower to the
Account Debtor for goods purchased by Borrower or for services performed for
Borrower).

 

 

(e)

The Receivable represents a genuine obligation of the Account Debtor and to the
extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.

 

 

(f)

Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable.

 

 

(g)

Borrower is not prohibited by the laws of the jurisdiction where the Account
Debtor is located from bringing an action in the courts of that jurisdiction to
enforce the Account Debtor’s obligation to pay the Receivable. Borrower has
taken all appropriate actions to ensure access to the courts of the jurisdiction
where Account Debtor is located, including, where necessary; the filing of a
Notice of Business Activities Report or other similar filing with the applicable
governmental agency or the qualification by Borrower as a foreign corporation
authorized to transact business in such jurisdiction.

 

8

--------------------------------------------------------------------------------

 

 

 

(h)

The Receivable is owned by Borrower free of any title defects or any liens or
interests of others except the security interest in favor of Lender, and Lender
has a perfected, first priority security interest in such Receivable.

 

 

(i)

The Account Debtor on the Receivable is not any of the following: (i) an
employee, Affiliate, parent or Subsidiary of Borrower, or an entity which has
common officers or directors with Borrower, (ii) the U.S. government or any
agency or department of the U.S. government unless otherwise approved by Lender
in writing in its sole discretion on a case-by-case basis; or (iii) any Person
located in a foreign country with the exception of Canada (but not including the
province of Quebec) unless otherwise approved by Lender in writing in its sole
discretion on a case-by-case basis.

 

 

(j)

The Receivable is not in default (a Receivable will be considered in default if
any of the following occur: (i) the Receivable is not paid within 90 days from
its invoice date; (ii) the Account Debtor obligated upon the Receivable suspends
business, makes a general assignment for the benefit of creditors, or fails to
pay its debts generally as they come due; or (iii) any petition is filed by or
against the Account Debtor obligated upon the Receivable under any bankruptcy
law or any other law or laws for the relief of debtors).

 

 

(k)

The Receivable does not arise from the sale of goods which remain in Borrower’s
possession or under Borrower’s control.

 

 

(l)

The Receivable is not evidenced by a promissory note or chattel paper, nor is
the Account Debtor obligated to Borrower under any other obligation which is
evidenced by a promissory note.

 

 

(m)

The Receivable does not constitute a prebilling, prepaid deposit, retention
billing, bonded receivable, or progress billing.

 

 

(n)

The Receivable is not owing from an Account Debtor with respect to which
Borrower has received deferred revenue (but such Receivable shall only be offset
to the extent of such deferred revenue), unless otherwise approved by Lender in
writing in its sole discretion on a case-by-case basis.

 

 

(o)

The Receivable is otherwise acceptable to Lender.

 

 

“Event of Default” has the meaning set forth in Section 9.1.

 

 

“Facility Fee” means a payment of an annual fee equal to one-half percentage
point (0.50%) of the Formula Account Balance with fifty percent (50%) due upon
the Closing Date and fifty percent (50%) due on the Sixth Month Anniversary and
such fee shall be paid on each anniversary of those dates until this Agreement
is terminated pursuant to Section 17 hereof.

 

 

“Finance Charge” means for each Monthly Period an interest amount equal to the
Finance Charge Percentage of the average daily Account Balance outstanding
during such Monthly Period.

 

 

“Finance Charge Percentage” means a rate per year equal to the Prime Rate plus
one percentage point (1.00%) plus an additional five percentage points (5%)
during any period that an Event of Default has occurred and is continuing.

 

 

“Financed Receivable” means a Receivable for which Lender makes an Advance
pursuant to a Funding Request.

 

 

“Formula Account Balance” means the dollar amount resulting from dividing the
Credit Limit by the Advance Rate in effect at the time of calculation.

 

 

“Funding Request” means a writing signed by an Authorized Person which
accurately identifies the Receivables which Lender, at its election, is being
requested to finance, and includes for each such Receivable the correct amount
owed by the Account Debtor, the name and address of the Account Debtor, the
invoice number, the invoice date and the account code in the form of the invoice
schedule attached as Exhibit B hereto, together with copies of invoices and such
other supporting documentation as Lender may from time to time request.

 

 

“Lender” means Western Alliance Bank, an Arizona corporation, and its successors
and assigns.

 

 

“Lockbox” is defined in the Lockbox Agreement.

 

9

--------------------------------------------------------------------------------

 

 

 

“Lockbox Agreement” is defined in Section 2.5.

 

 

“Month End” means the last calendar day of each Monthly Period.

 

 

“Monthly Period” means each calendar month.

 

 

“Obligations” means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement or under any other document, instrument or agreement, whether or not
evidenced by any note, guarantee or other instrument, whether arising on account
or by overdraft, whether direct or indirect (including those acquired by
assignment) absolute or contingent, primary or secondary, due or to become due,
now owing or hereafter arising, and however acquired; including, without
limitation, all Advances, Finance Charges, fees, interest, expenses,
professional fees and attorneys’ fees.

 

 

“Overadvance” means at any time an amount equal to the greater of the following
amounts (if any): (a) the amount by which the total amount of the Advances
exceeds the Credit Limit and (b) the amount equal to the sum of (i) the total
outstanding amounts of all Advances made with respect to Receivables which were
not, or have ceased to be, Eligible Receivables and (ii) the amount by which the
total outstanding amount of all Advances (other than those under clause (i)
above) exceeds the product of (x) the Advance Rate and (y) the total outstanding
Receivable Amounts of the Eligible Receivables in respect of which such Advances
were made.

 

 

“Permitted Indebtedness” means:

 

 

(a)

Indebtedness under this Agreement or that is otherwise owed to Lender.

 

 

(b)

Indebtedness existing on the Closing Date and specifically disclosed on a
schedule to this Agreement.

 

 

(c)

Purchase money indebtedness (including capital leases) incurred to acquire
capital assets in the ordinary course of business and not exceeding $50,000 in
total principal amount at any time outstanding.

 

 

(d)

Other indebtedness in an aggregate amount not to exceed $25,000 at any time
outstanding; provided that such indebtedness is junior in priority (if secured)
to the Obligations and provided that the incurrence of such Indebtedness does
not otherwise cause an Event of Default hereunder.

 

 

(e)

Indebtedness incurred in the refinancing of any indebtedness set forth in (a)
through (d) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon
Borrower.

 

 

(f)

Subordinated Debt.

 

 

“Permitted Liens” means:

 

 

(a)

Liens securing any of the indebtedness described in clauses (a) through (d) of
the definition of Permitted Indebtedness.

 

 

(b)

Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Lender’s security
interests.

 

 

(c)

Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness described in clause (e) of the definition of Permitted
Indebtedness, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

 

 

(d)

Liens securing Subordinated Debt.

 

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

 

“Prime Rate” means the greater of four and one-half percent (4.50%) per year or
the Prime Rate published in the Money Rates section of the Western Edition of
The Wall Street Journal, or such other rate of interest publicly announced from
time to time by Lender as its Prime Rate. Lender may price loans to its
customers at, above, or below the Prime Rate. Any change in the Prime Rate shall
take effect at the opening of business on the day specified in the public
announcement of a change in the Prime Rate.

 

10

--------------------------------------------------------------------------------

 

 

 

“Prior Agreement” is defined in the Recitals hereto.

 

 

“Receivable Amount” means as to any Receivable, the amount due from the Account
Debtor after deducting all discounts, credits, offsets, payments or other
deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.

 

 

“Receivables” means Borrower’s rights to payment arising in the ordinary course
of Borrower’s business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.

 

 

“Recovery Fee” means for each item of Collections which Borrower has failed to
remit as required by the Agreement, a fee equal to the lesser of $5,000 or five
percent (5%) of the amount of such item, but in no case less than $1,000.

 

 

“Refundable Reserve” means for any Month End:

 

 

(a)

The sum of (i) the total of the Cash Reserves as to all Financed Receivables as
of such Month End and (ii) the amount of Collections received by Lender during
the Monthly Period with respect to Receivables other than Financed Receivables
and not previously remitted to Borrower,

 

 

minus

 

 

(b)

The total for that Monthly Period ending on such Month End of:

 

 

 (i)

Facility Fee and Recovery Fees;

 

 

 (ii)

Finance Charges;

 

 

 (iii)

Adjustments;

 

 

 (iv)

Any outstanding Overadvance amounts;

 

 

 (v)

all amounts due, including professional fees and expenses, as set forth in
Section 11 for which written demand has been made by Lender to Borrower during
that Monthly Period to the extent Lender has agreed to accept payment thereof by
deduction from the Refundable Reserve; and

 

 

 (vi)

all amounts collected by Borrower on Financed Receivables during the Monthly
Period and not remitted to Lender.

 

 

“Reserve” means as to any Financed Receivable the amount by which the Receivable
Amount of the Financed Receivable exceeds the Advance on that Financed
Receivable.

 

 

“Sixth Month Anniversary” is defined in Section 4.2(a).

 

 

“Subordinated Debt” means indebtedness of Borrower that is expressly
subordinated to the indebtedness of Borrower owed to Lender pursuant to a
subordination agreement satisfactory in form and substance to Lender.

 

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

 

 

“UCC” means the California Uniform Commercial Code, as amended or supplemented
from time to time.

 

 

14.2

Construction:

 

 

(a)

In this Agreement: (i) references to the plural include the singular and to the
singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms “include” and “including” are not limiting; (iv) the
term “or” has the inclusive meaning represented by the phrase “and/or,” (v)
unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.

 

11

--------------------------------------------------------------------------------

 

 

 

(b)

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrower or Lender,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each party hereto and their respective counsel.
In case of any ambiguity or uncertainty, this Agreement shall be construed and
interpreted according to the ordinary meaning of the words used to accomplish
fairly the purposes and intentions of all parties hereto.

 

 

(c)

Titles and section headings used in this Agreement are for convenience only and
shall not be used in interpreting this Agreement.

 

15.

JURY TRIAL WAIVER. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.
TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES.

 

16.

JUDICIAL REFERENCE PROVISION.

 

 

16.1

In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 

 

16.2

With the exception of the items specified in Section 16.3 below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

 

 

16.3

The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 

 

16.4

The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 

 

16.5

The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

 

 

16.6

The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

12

--------------------------------------------------------------------------------

 

 

 

16.7

Except as expressly set forth herein, the referee shall determine the manner in
which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

 

16.8

The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

 

 

16.9

If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

 

16.10

THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

17.

TERM AND TERMINATION. Borrower and Lender each have the right to terminate the
financing of Receivables under this Agreement at any time upon notice to the
other: provided that no such termination shall affect Lender’s security interest
in the Financed Receivables and other Collateral, and this Agreement shall
continue to be effective, and the obligations of Borrower to indemnify Lender
with respect to the expenses, damages, losses, costs and liabilities described
in Section 11 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Lender have run, and
Lender’s rights and remedies hereunder shall survive any such termination, until
all transactions entered into and Obligations incurred hereunder or in
connection herewith have been completed and satisfied in full. Upon any such
termination, Borrower shall, upon demand by Lender, immediately repay all
Advances then outstanding.

 

18.

EXECUTION, EFFECTIVENESS, SURVIVAL. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other documents
executed in connection herewith constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective upon the
execution and delivery hereof by Borrower and Lender and shall continue in full
force and effect until terminated in accordance with Section 17 above and
thereafter so long as any Obligations remain outstanding hereunder.

 

19.

OTHER AGREEMENTS. (i) Any security agreements, liens and/or security interests
securing payment of any obligations of Borrower owing to Lender or its
Affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement. An Event of Default under
this Agreement constitutes a default under other outstanding agreements between
Borrower and Lender or its Affiliates; (ii) Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrower’s behalf. Borrower agrees
that Lender shall have the right to identify Borrower by name in those
materials.

 

20.

BORROWER LIABILITY. Any Borrower may, acting singly, request credit extensions
hereunder. Each Borrower hereby appoints the other as agent for itself for all
purposes hereunder, including with respect to requesting credit extensions
hereunder. Each Borrower hereunder shall be jointly and severally obligated to
repay all Obligations, including, without limitation, all credit extensions made
hereunder, regardless of which Borrower actually receives said credit
extensions, as if each Borrower hereunder directly received all credit
extensions. Each Borrower waives (a) any suretyship defenses available to it
under the UCC or any other applicable law, and (b) any right to require Lender
to: (i) proceed against any Borrower or any other Person; (ii) proceed against
or exhaust any security; or (iii) pursue any other remedy. Lender may exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability.

 

13

--------------------------------------------------------------------------------

 

 

 

Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Lender under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void. If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Lender and such payment shall be promptly
delivered to Lender for application to the Obligations, whether matured or
unmatured.

 

21.

REVIVAL AND REINSTATEMENT OF OBLIGATIONS. If the incurrence or payment of the
Obligations by Borrower or any guarantor, or the transfer to Lender of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors' rights,
including provisions of the United States Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a "Voidable Transfer"), and if Lender is required
to repay or restore, in whole or in part, any such Voidable Transfer, or elects
to do so upon the reasonable advice of its counsel, then, as to any such
Voidable Transfer, or the amount thereof that Lender is required or elects to
repay or restore, and as to all reasonable costs, expenses, and reasonable
attorneys' fees of Lender related thereto, the liability of Borrower and such
guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

22.

PATRIOT ACT NOTIFICATION. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 ("Patriot Act"), Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the
names and addresses of Borrower and other information that will allow Lender to
identify Borrower in accordance with the Patriot Act.

 

23.

Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent (which may be granted or withheld in Lender’s discretion). Lender has
the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Lender’s obligations, rights, and benefits under this Agreement and the
other Loan Documents.

 

24.

No Novation. Nothing contained herein shall in any way impair the Prior
Agreement and the other Loan Documents now held for the Obligations, nor affect
or impair any rights, powers, or remedies under the Prior Agreement or any Loan
Document, it being the intent of the parties hereto that this Agreement shall
not constitute a novation of the Prior Agreement or an accord and satisfaction
of the Obligations. Except as expressly provided for in this Agreement, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect. Borrower hereby ratifies and reaffirms the validity and enforceability
of all of the liens and security interests heretofore granted pursuant to the
Loan Documents, as collateral security for the Obligations, and acknowledges
that all of such liens and security interests, and all Collateral heretofore
pledged as security for the Obligations, continues to be and remains in full
force and effect as Collateral for the Obligations from and after the Closing
Date.

 

25.

NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

 

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.

 

BORROWER:

GIGA-TRONICS INCORPORATED


By:                                                                             
                                                     
Name:                                                                           
                                                  
Title:                                                                         
                                                      

 

 

MICROSOURCE, INC.


By:                                                                             
                                                     
Name:                                                                           
                                                  
Title:                                                                         
                                                      

 

LENDER:

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION


By:                                                                             
                                                    
Name:                                                                           
                                                 
Title:                                                                         
                                                      

Address for Notices:
Western Alliance Bank, an Arizona corporation
55 Almaden Blvd.
San Jose, CA 95113
Fax: (408) 423-8520
Email: elisa.sun@bridgebank.com

Attn: Elisa Sun

 

Address for Notices:

c/o Giga-tronics Incorporated
5990 Gleason Drive
Dublin, CA 94568
Fax:                                                                           
                        
Email:                                                                         
                      
Attn: Chief Executive Officer

 

 

 

1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

 

TO:

WESTERN ALLIANCE BANK, an Arizona corporation (the “Lender”)

 

FROM:

GIGA-TRONICS INCORPORATED, a California corporation (“Giga-tronics”), and
MICROSOURCE, INC., a California corporation (“Microsource” and together with
Giga-tronics, individually and collectively, jointly and severally, “Borrower”)

 

The undersigned authorized officer of Giga-tronics, on behalf of all Borrowers,
hereby certifies that in accordance with the terms and conditions of the Amended
and Restated Business Financing Agreement between Borrower and Lender (the
“Agreement”), (i) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

       

Monthly financial statements and Compliance Certificate

Within 30 days of the end of each calendar month

Yes

No

       

A/R & A/P Agings 

Within 30 days of the end of each calendar month

Yes

No

       

Annual financial statements (CPA-audited)

Within 120 days of each FYE

Yes

No

       

10K and 10Q reports

Concurrent with SEC filing dates (where applicable)

Yes

No

       

Board approved operating projections (including income statements, balance
sheets and cash flow statements)

FYE within 45 days

Yes

No

       

Event of Default

     

No default exists, or if any default exists, specify the nature thereof and the
action Borrower is taking and proposes to take with respect thereto:
___________________________.

           

Deposits

       

Deposits held at Western Alliance Bank: $________________________

     

Deposits held outside of Western Alliance Bank: $_________________

 

 

 

Comments Regarding Exceptions: See Attached.

 

 BANK USE ONLY

             

 Received by:                                                                   
                                                          

 

Sincerely,

 

AUTHORIZED SIGNER

             

 Date:                                                                         
                                                                

             

 Verified:                                                                     
                                                               

 

SIGNATURE

 

AUTHORIZED SIGNER

                     

 Date:                                                                         
                                                                

 

TITLE

         

 Compliance Status

 

Yes  

No

         

DATE

     

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FUNDING REQUEST

(RECEIVABLES ADVANCE)

 

To:

Western Alliance Bank, an Arizona corporation

 

Fax:

 

 

Date:

 

 

From:

    Borrower's Name

 

      Authorized Signature

 

      Authorized Signer's Name (please print)

 

      Phone Number

 

 

To Account #

 

 

Borrower hereby requests funding in the gross amount of $

 

representing a

net Advance in the amount of $

 

in accordance with the attached invoices.

Each invoice shall indicate the correct amount owed by the Account Debtor, the
name and address of the Account Debtor, the invoice number, and the invoice
date.

 

Borrower hereby authorizes Lender to rely on facsimile stamp signatures and
treat them as authorized by Borrower for the purpose of requesting Advances.

 

All representations and warranties of Borrower stated in the Amended and
Restated Business Financing Agreement are true, correct and complete in all
material respects as of the date of this Funding Request; provided that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date.

 

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Amended and Restated Business Financing Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Schedule to Amended and Restated Business Financing Agreement

 

Permitted Indebtedness

 

 

Indebtedness to Partners for Growth V, L.P. in the amount of $[*]

 